Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 23, 2014.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-14-00720-CR



                       IN RE CEDRIC T. ROSS, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              262nd District Court
                             Harris County, Texas
                         Trial Court Cause No. 1366682

                         MEMORANDUM OPINION

      On September 5, 2014, relator Cedric T. Ross filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this court to compel the presiding judge of
the 262nd District Court of Harris County to correct a mistake in the court’s
judgment on a deadly weapon finding by way of a nunc pro tunc judgment.
       To be entitled to mandamus relief, a relator must show that he has no
adequate remedy at law to redress his alleged harm, and what he seeks is a
ministerial act, not involving a discretionary or judicial decision. State ex rel.
Young v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210
(Tex. Crim. App. 2007) (orig. proceeding).              The purpose of a nunc pro tunc
judgment is to provide a method for trial courts to correct the record when there is
a discrepancy between the judgment as pronounced in court and the judgment
reflected in the record. Blanton v. State, 369 S.W.3d 894, 897−98 (Tex. Crim.
App. 2012). The corrections must reflect the judgment that was actually rendered
but that for some reason was not properly entered into the record at the time of the
judgment. Id. at 898. Corrections to the record are limited to clerical errors and
are not appropriate for errors involving judicial reasoning. Collins v. State, 240
S.W.3d 925, 929 (Tex. Crim. App. 2007). “Thus, before a judgment nunc pro tunc
may be entered, there must be proof in the record that the proposed judgment was
actually rendered or pronounced at an earlier time.” Wilson v. State, 677 S.W.2d
518, 521 (Tex. Crim. App. 1984). The classification of an error as clerical or
judicial is a question of law. Ex parte Poe, 751 S.W.2d 873, 876 (Tex. Crim. App.
1988).

       Relator claims that he only pleaded guilty to the charge of possession of
marijuana, not to the use and exhibition of a deadly weapon, namely a firearm, and
the judgment does not reflect what was originally pronounced in open court.1 The
plea documents in the record of the underlying proceeding, however, establish that

       1
         Although relator did not include in the mandamus record a copy of his motion to enter
judgment nunc pro tunc filed in the trial court, he has included the district clerk’s form letter
notifying him that the trial court denied his motion.
                                               2
relator pleaded guilty to the use and/or exhibition of a deadly weapon, namely a
firearm.2 No reporter’s record was taken of the plea hearing and, therefore, there is
nothing in the record to demonstrate a discrepancy between what was purportedly
pronounced at the hearing and the trial court’s judgment. Therefore, relator has not
shown that the trial court’s finding that he used or exhibited a deadly weapon is a
clerical error.

       Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                                            PER CURIAM

Panel Consists of Chief Justice Frost and Justices Christopher and Busby.

Do Not Publish — Tex. R. App. P. 47.2(b).




       2
          Relator appealed his conviction to this court, which we dismissed because the trial court
certified that this was a plea bargain case and appellant had no right to appeal. See Ross v. State,
No. 14-13-00645-CR, 2013 WL 5631242, at *1 (Tex. App.—Houston [14th Dist.] Oct. 15, 2013,
no pet.) (mem. op., not designated for publication).
                                                 3